Citation Nr: 1241429	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for keloid scars on the chest for the periods from November 23, 2004, to May 31, 2005, and from January 1, 2007 onward, and an evaluation in excess of 10 percent between May 31, 2005, and December 31, 2006.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1973 and from November 1976 to July 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) and a March 2011 rating decision of the Los Angeles, California, VA RO.  Jurisdiction of the low back claim was subsequently transferred to the RO in Los Angeles, California.

In a September 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In an August 2011 memorandum opinion, the Court vacated the September 2010 Board decision and remanded the case to the Board for further appellate review.

The Veteran testified at a Board hearing before a Veterans Law Judge in September 2008.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing has retired from the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was informed of this in a May 2012 letter and he requested a new hearing before the Board.  In June 2012, the Board remanded this case to allow for a new hearing.  As a result, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is also associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), neck disability, upper left shoulder disability, pinched nerve, hypertension, and stress, and entitlement to total disability on the basis of individual unemployability (TDIU) have been raised by the record, but have not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Keloid Scars

In a March 2011 rating decision, the Veteran was granted service connection for keloid scars of the chest with an evaluation of 0 percent effective November 23, 2004; an evaluation of 10 percent between May 31, 2005, and December 31, 2006; and an evaluation of 0 percent effective January 1, 2007.  In May 2011, the Veteran submitted a Notice of Disagreement with this decision.  In doing so, he initiated the appeals process with regard to the March 2011 rating decision.  However, no statement of the case was ever issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Low Back Disability

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of current complaints of low back pain and radiological evidence of mild degenerative changes.  Likewise, the Veteran is competent to provide lay evidence of the time of duties he performed as a mechanic during service, which he states included frequent heavy lifting that he believes led to his current low back pain.  He has not indicated that he suffered a specific isolated injury, but rather has associated his current pain with this frequent heavy lifting.  In a March 2010 letter, the Veteran's VA physician noted that the Veteran had been a patient at the Long Beach VAMC since 2002, and the physician's patient since 2007.  This letter confirmed symptoms of chronic lower back pain and mild degenerative changes.  This letter also noted the Veteran's contention that his pain persisted "since incident in the service," but did not provide a medical nexus opinion regarding this disability.  The lay evidence of an in-service injury, the current symptoms, and the indication that these symptoms may be associated with the Veteran's service is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the March 2011 rating decision that granted service connection for keloid scars of the chest with an evaluation of 0 percent effective November 23, 2004; an evaluation of 10 percent between May 31, 2005, and December 31, 2006; and an evaluation of 0 percent effective January 1, 2007.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

2.  Schedule the Veteran for a VA medical examination.  The examiner should review the record, perform all necessary tests, and respond to the following questions:
	
a.  Does the Veteran currently have a low back disability?

b. If so, is it at least as likely as not (i.e., 50 percent or more probable) that any such disability was caused by the Veteran's active military service, to include as due to the frequent heavy lifting required by his position as a mechanic?

All opinions should be accompanied by a clear rationale.   If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

